Case 1:19-cr-00118-SPW Document 35 Filed 08/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 19-118-BLG-SPW
Plaintiff,
VS. ORDER
JASON DEAN MORROW,
Defendant.

 

 

Due to the recent outbreak of COVID-19 at the Yellowstone County
Detention Facility and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, August 26, 2020 at 9:30 a.m., is VACATED and reset to commence
on Wednesday, October 7, 2020 at 2:30 p.m. in the James F. Battin U.S.
Courthouse, Billings, Montana.

All parties that intend to have witnesses testify at sentencing shall give

notice to this Court ten (10) days prior to the sentencing date.
Case 1:19-cr-00118-SPW Document 35 Filed 08/24/20 Page 2 of 2

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 24 day of August, 2020.

 

 

— ; a YL
SUSAN P. WATTERS
U.S. DISTRICT JUDGE
